Mitchell, J.,
(dissenting.) I concur in the result, but not in what is said in disposing of appellant’s third assignment of error. The ruling complained of, if error, was error without prejudice, because the question propounded to the witness was not answered. But I do not think that, for the purpose of ascertaining the value of the growing crop at the time of the injury, it is competent to prove mat-, ters occurring subsequently, but which were at the time unknown and incapable of being ascertained. In other words, I do not think that, for the purpose of enhancing his damages, the plaintiff could show that, as matters subsequently developed, if this growing crop had not been destroyed, it would have produced a large yield, or brought a large price, any more than defendant, for the purpose of reducing the# damages, could show that if it had not destroyed the crop it would# have been subsequently destroyed by a hail-storm or other casualty,# or that the grain would have brought a very low price the following# fall and winter. I think the measure of the damages, which is the# value of the crop at the time of the injury, should be determined by# evidence of facts existing at the time, and the judgment of men, based# on experience, applied to those facts, the same as if the trial had oc-H curred the same day the crop was destroyed. H